Explanations of vote
Oral explanations of vote
(CS) Wilderness and its diversity represent a gift and treasure that humanity should look after not just in the European Union. The European Union's efforts will remain ineffective as long as we do not stop the destruction of tropical rainforests, plundering Asian, African and American waters, as long as we do not spread more effective education about our joint responsibility for protecting nature against humanity all over the planet, and it will make this report, which I also supported today, just another scrap of paper.
(PL) Mr President, if we wish to halt the accelerating process of loss of biodiversity, it is essential to protect Europe's wildernesses forests and water bodies. For our common actions to be effective, it is vital, firstly, to draw up unequivocal definitions of wildernesses and to establish the precise location of the latter on the map of the Community.
It is also vital to develop a strategy based on expert analyses of risks and of the processes involved in the degradation of wilderness areas. This relates, in particular, to the invasion of foreign species that compete with the indigenous ones, and also to the impact of ongoing climate change.
Another key issue is tourism in its broadest sense. I refer, in particular, to the implications of unsustainable or indeed aggressive tourism. If we are to raise awareness of these issues amongst the Community's citizens, it is important to conduct information campaigns, to provide special funds in the framework of local authority institutions and to support grass roots initiatives.
Mr President, I would like to congratulate Gyula Hegyi on his dossier and thorough research.
At this time of global climate change and environmental troubles, it is clear that we need to address the issue of the European wilderness. I believe that it is important that we coordinate a strategy for the protection and restoration of our precious wild lands. We have a responsibility to nature to use land properly.
In my own country, Slovakia, an increase in the bark beetle population forced the national park services in the High Tatra region to use pesticides to combat the corrosive nature of the insect. However, these pesticides contain the chemical cypermethrin, which often destroys healthy vegetation and poses serious health risks for humans and animals in the region.
Just as we must find a better solution to this dramatic insect population explosion in Slovakia, it is necessary across Europe to find ways to effectively protect our natural and wild lands. I urge the European Parliament to act responsibly and quickly in order to protect the remaining wilderness.
(CS) Mr President, I am pleased to support the report on pre-commercial procurement as it greatly minimises the risk of investing in innovation. This aspect is particularly important at a time of recession. The success of pre-commercial procurement will enable public institutions to collaborate in developing new products in order to improve the quality of public services. We believe that this will increase the interest of SMEs in proposing innovative solutions for improving the quality of public transport, healthcare, reducing energy consumption in public buildings and protecting citizens from security threats without having to intrude upon their privacy. This new approach will help Europe's public sector to tackle fundamental public tasks without state aid while, at the same time, increasing the innovative potential of European firms. With this report, we have given the European Commission a powerful signal to hurry up and make some specific legislative changes.
(CS) Mr President-in-Office, at this point, I would like to express my opinion on the unbundling of production and transmission systems for gas in connection with the adopted legislation. The proposed certification procedure for third countries seems a reasonable solution. This is the very first time that the EU is giving its attention to energy security in the context of the gas market. In response to the gas crisis which we have experienced, it is also necessary to speed up the construction of alternative pipelines to Europe which are not dependent on Russia. The main infrastructure projects, such as the Nabucco gas pipeline, which is to link the Caspian region with Europe, cannot exist without large-scale vertically integrated undertakings and their investments. However, these are hardly going to come pouring in if the risk of unbundling, and hence a weakened economic position, is hanging over them. The solution that Parliament could use is to establish exemption from unbundling for the new infrastructure until such time as there is a return on investments. I do not know whether we have exhausted all the possibilities open to us in this legislation.
(PL) Mr President, the common energy policy is currently one of the greatest challenges facing the European Union. Our response to it must be based on solidarity.
We are all aware that Russia remains one of our most important and also most difficult trading partners. The fact that Russia is our main source of gas supply cannot, however, be allowed to mean that it can receive special treatment. The rapporteur suggests relaxing the Union's policy towards the Russian Federation. I believe that we must pursue a fair but strict policy towards a trading partner that uses the raw materials of energy as a weapon with which to exert political pressure.
It is emphasised that diversification of energy sources is one of the fundamental issues arising in the area of energy security. One way of tackling this would be to free ourselves from dependency on Russian raw materials. The construction of the Nabucco pipeline and the exploitation of other sources of energy are steps in this direction.
Mr President, once more we have preened ourselves in this Parliament on our green credentials, and speakers have competed to push higher and higher the unrealistic targets for energy from only renewable sources and the targets for reductions of CO2 emissions - all in the belief that by our puny but costly efforts, we will save the planet.
Yes, we should use and promote sustainable energy sources, but pursuit of what for most has become a dogma with no regard to cost or viability needs to be tempered by reality, including the reality that climate change is not new, but cyclical, as well as the reality that while we inflict these targets on ourselves, manufacturing increasingly switches to where no such restraints inhibit them. One day, we will have to account for the own goals in which the EU excels.
(DA) Mr President, I voted in favour of Mrs Laperrouze's report, but I also voted in favour of a number of amendments, all of which put a question mark against nuclear power as an energy source of the future. They were rejected. By voting in favour of the report as a whole, I am supporting the many good elements it contains, but I also recognise the fact that the majority sees nuclear energy as part of Europe's CO2-free energy mix.
However, I still feel that this is not the solution for the future. The solution for the future is a massive investment in, and development of, renewable energy.
(LT) I agree with the provisions of the Second Strategic European Energy Policy Review, but I would also like to mention some aspects of the gas crisis. The current gas crisis between Ukraine and Russia, unfortunately, not the first one, has affected 15 Central European and Balkan countries. I have not seen figures showing the extent of economic losses which the countries affected have experienced, but I would like to underline the moral and valuable losses. How are EU citizens supposed to feel when the conflict between Ukraine and Russia, which was obviously political, ruins the EU economy, energy security, political stability, and EU states are unable to take any measures? I refer to Slovakia and Bulgaria's intentions to renew operations at safe nuclear power stations which had been closed, something which many of us parliamentarians support. When we debate any EU legal act, including any in the field of energy, we stress that the consumer is most important, in other words, a layman. When are we going to pay attention to a layman - the European Union citizen?
Mr President, to many colleagues, a target of a 95% reduction in CO2 emissions by 2050 may seem extreme but, if we are to accept - as I do - the peer-reviewed science as represented by the latest IPCC report, that level of reduction will be required if we are to keep the 2 °C increase in global warming in our sights.
Secondly, while I voted against a range of nuclear-related amendments due to my ongoing concerns with nuclear fission, I have no problem with references to research on safety issues or on new generations of nuclear energy. Like many, I watch and wonder as to whether nuclear fusion will ever become a reality.
The third point I would like to put on the record is my ongoing concern with the Irish situation and the lack of transparent and real ownership unbundling of our electricity grid, which remains a major disincentive to investment by other producers, especially using alternative fuels, with the result that the Irish have one of the highest electricity costs in Europe.
Mr President, that issue of high electricity prices in Ireland has been tackled by a colleague of ours, formerly of this Chamber, Simon Coveney, and we hope that he is successful in it.
I voted in favour of this report because it talks about sensible issues like energy efficiency and energy security related to the climate change agenda. I have concerns about nuclear power, as do many people in Ireland, but I think we need to acknowledge that, when interconnectors are up and running, we are likely to be using power generated by the nuclear sector. So, yes, we need research into the safe disposal of nuclear waste and into new developments of this technology to enhance the safety and security of it.
In the absence of that, I remain concerned and voted in accordance with those concerns in relation to this report. I particularly regret that Amendment 37 was rejected, as I think it reflected, very fairly, many of the concerns of this House.
Mr President, I was delighted to be able to support Mr Luís Queiró's report on proportionality and subsidiarity of small airports. We have always tried to have one-size-fits-all policies in the EU, but the EU must recognise that each Member State and all local circumstances require different solutions. Mr Queiró's report has addressed that in its fullest.
There are small airports, there are medium-sized airports and there are large international hubs. We do not want the European Union to be a massive airport structure. We have got the right balance in this report, and that is the way we should be looking at our infrastructure in the future. This is one of the reasons why, in my own constituency of the South-East of England, I am very reluctant indeed to support a third runway at Heathrow when we could have a better structure for Kent in a new airport on the Thames Estuary.
(SK) In practice, it can be seen that the procedure under Article 45(2) has serious shortcomings. Apart from the fact that no one other than the rapporteur in the debate can discuss the topic in plenary, it even deprives the rapporteur of the possibility of discussing individual amending proposals which are problematic in the report.
I did not vote for the amending proposal of the Green group because, on two points, the new version expresses reservations regarding the Czech Presidency's proposal. However, as this is not the official position of the Council, such recommendations are premature and often counterproductive.
If working life is to be compatible with family life, one's professional career must be placed on an equal footing with non-gainful activity which takes place in the context of inter-generational solidarity. I am convinced that the report brings new incentives to eliminate the multiple discrimination facing men and women who freely decide to care for their nearest and dearest.
I would like to emphasise the work done by rapporteur Anna Záborská, but I am sorry that because of the procedural processes, we have not voted on her draft report.
(CS) Mr President, I distance myself from the amendments just announced to the Záborská report on non-discrimination based on gender and inter-generational solidarity. A mature European society must learn to see full-time care for children and other dependents as a fully valued alternative to professional life. The proposal from the Greens, which attacks this approach by the Czech Presidency and calls it reactionary, is, in my view, erroneous and immature, although the MEPs have unfortunately voted for it. Far from being a reactionary relegation of women to a role of subordination to men, it is a way to rehabilitate the family within society, giving equal rights to men, too. Today it is men, too, who push prams and care for children in hospital. Those men and women who devote part of their lives to caring for a child or for infirm parents are performing socially important work which must not, in future, be considered an inferior occupation. I welcome the fact that the Czech Presidency has placed this approach among its priorities. Our aim must be to create conditions where a man or woman who decides to take this course will not suffer discrimination in the job market and will be able to use a range of options for balancing work and family life according to the principles of flexicurity. We must strengthen parenthood, and hence inter-generational flexicurity, instead of weakening it with obstacles imposed by the labour laws. The prejudices of the last century are deepening the demographic crisis. The Záborská report was a step in the right direction, and I object to the amended version which has been adopted.
(CS) Likewise, I would like to express full support for Mrs Záborská, who has presented her own-initiative report which indeed addresses and underlines the need for inter-generational solidarity between individual family members. This is not only a question of care for the younger generation, the new arrivals in the family. In many cases, we also need to solve the problems of caring for older members of the same family.
I think the Czech Presidency has rightly grasped the urgency of this current demographic situation - and there are also economic benefits to be considered - and I reject the position of the Greens, who have quite wrongly submitted an amending proposal which devalues this correct intention. I fully support Mrs Záborská's report.
At voting time on the final report, my voting machine did not work. I was in favour of the position put forward by Mrs Záborská.
Mr President, thank you for your patience and indulgence. Let me take the opportunity to explain why I voted against the Greens and their amendment. I do not want to vote against the Czech Presidency.
My first point is that the Czech Presidency does not call for a particular change in the so-called Barcelona targets, but for the opening-up of the debate on a possible and viable revision of the targets. My second point is that it is evident that there are different social, cultural and economic conditions which can hardly enable the achievement of the Barcelona targets in general terms and equally all over the EU. Thirdly, the report does not take into account further factors, such as the freedom of each family, as well as the interests of children. Last, but not least, it is also difficult to achieve the Barcelona targets because childcare is, quite rightly, entirely in the hands of national governments.
(NL) I, too, intended to vote in favour of the Záborská report because it was, all in all, an even-handed report that does not lapse into the traditional, politically correct clichés when it comes to matters such as discrimination or what is meant by it.
The amendment tabled by the Group of the Greens/European Free Alliance which I voted against, has, in fact, completely nullified the report and does contain a number of very questionable elements, including the attack on the Czech Presidency and the gratuitous claim that raising children in the home would, in fact, have a role-confirming effect. This is a particularly weak argument, but any stick will apparently do to beat a dog and to hold debates, to provide real arguments for an issue such as pay for stay-at-home parents.
(PL) Mr President, I voted in favour of the report by Mrs Záborská, notably because it recognised the work undertaken in the home by women. Work of a nursing, caring, educating and teaching nature should be properly valued. After all, if such work is undertaken outside the home, it is recognised and included when calculating the GDP. Gary Becker, a Nobel prize winner, refers to the importance of the economic contribution made by people undertaking domestic tasks to the economic progress of society as a whole. As to the definition of a family, in Polish, this term refers to a union capable of procreating, and does not therefore encompass same sex unions.
(DE) Mr President, I have voted in favour of the Záborská report, which the Greens were opposed to and introduced an alternative discussion about. I am of the opinion that we in Europe must ensure, on the basis of our community of shared values, that women in particular who are starting a family have the right to choose whether to stop work completely or only to work part-time after the birth, in order to care for their child. I was very fortunate that my mother was able to do this and I must say that I have benefited from it.
If my mother had been unlucky enough to be divorced after twenty years of marriage, she would have been in a difficult situation, because she would not have received any social security support, particularly in old age. I have been fighting for forty years to ensure that women who choose to devote themselves to their family and their children are not discriminated against and do not put themselves in the wrong by making this choice. I cannot vote in favour of an ideology which wants to entrust children and adults to the state from the cradle to the grave.
I regret the fact that the report from the Committee on Women's Rights and Gender Equality was rejected. The majority of members who voted against it did a disservice to women, to the family and to society.
Mr President, I am very grateful to Anna Záborská for producing this report. Even though my group had some issues with it, I feel that she has touched upon something which is fundamentally important for the EU.
The EU's population is dropping sharply. The role of women in raising families is not recognised in many of the Member States as a contribution to their national GDP. Women and mothers are an integral part of working life in our society, and there are many millions of mothers looking after their children in my constituency in the South-East of England. Their contribution to the British GDP and to my own region's wealth is of fundamental importance for our country.
This report, for the first time in the European Union I believe, recognises that contribution. We need to encourage our Parliament to look at these issues in technical detail in the future so that we have equality and solidarity between the sexes.
Mr President, today we debate and deplore the evil of the sexual exploitation of children. Virtually every speaker in the debate rightly condemned paedophile activities and pornographic abuse of children. Likewise, the misuse of the Internet drew the wrath of many.
It is disappointing, however, that, despite such unanimity, several Member States have not attained the same level of criminalisation of this abuse of children. Grooming, sexual abuse and child pornography should have no place anywhere in the EU, nor should we tolerate any of it. Silence is the best friend of paedophilia. We have seen it in churches, families and communities, where a blind eye has been turned, leading to some of the scandals of which we are aware in our various Member States.
(CS) Mr President, I was glad to support the report just now, but I should add to my previous comments the fact that seven countries have not yet committed themselves to the Council of Europe Convention or to the UN's Optional Protocol containing modern instruments for fighting child trafficking, prostitution and pornography. I am sorry to say that this also applies to my country, the Czech Republic, which, of course, wants to combat this more effectively, but for a long time has been resolving the issue of incorporating criminal liability of legal entities into its legislation. It is, of course, these legal entities that are organising child trafficking and making fat profits from it. I therefore call on the Czech Presidency to ensure that this domestic problem is resolved and that it serves as an example to the other EU Member States.
Written explanations of vote
in writing. - Such agreements are vital in the process of strengthening the ties between the European Union and the United States of America. With competition from the new emerging markets ever increasing, it is of the utmost importance to be on top of the situation, and I think that this report expresses this feeling exactly.
I voted in favour of the Niebler report as scientific and technological cooperation between the EU and US is an absolute necessity. This transatlantic agreement must inspire both the US and European Community to reap the reciprocal benefits resulting from the scientific and technical progress achieved through research programmes. This agreement will facilitate the exchange of ideas and the transfer of expertise for the benefit of the scientific community, industry and ordinary citizens. I would like to emphasise that the US is a global leader in the field of science and technology.
We must take note that the agreement is based on the principles of mutual benefit, promotes participation in cooperation activities, such as coordinated calls for joint project proposals and access to each other's programmes and activities. Principles supporting effective protection of intellectual property and equitable sharing of intellectual property rights are actively promoted. The proposal also provides for missions by EU experts and officials and for workshops, seminars and meetings to be organised in the European Community and in the United States.
I hope that this agreement will also contribute to the success of the Lisbon Strategy which is aiming to create a knowledge-based Europe. After setting up the European Institute of Technology, this transatlantic scientific and technological cooperation will generate new opportunities.
in writing. - Mrs Niebler has presented the report on the third extension of the EU-United States Agreement, which supports the Council decision concerning the extension of the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America. As a mutually beneficial agreement advancing scientific knowledge and technological progress, I am very pleased to support this measure.
in writing. - The extension of the Scientific and Technological Cooperation agreement between the EU and the USA is, beyond doubt, a positive aspect for European Research. The overwhelming vote shows just this.
However, experience shows time and again that the most fruitful scientific collaborations are obtained when two researchers from two institutions collaborate on a commonly designed and jointly funded project. Therefore, in order to bring more substance to the scientific cooperation with the US, I call upon the Commission to explicitly establish simple, project-oriented financing instruments of joint research grants between researchers in the US and the EU. The explicit inclusion in the agreement of fields such as biomedicine, nanotechnology and space research is welcomed. I would like to see included also other cutting edge fields, such as stem-cell research. The fact that there are justified ethical issues related to some research fields should be a drive to a common reflection on these aspects rather than a barrier to common scientific progress.
Due, in particular, to the European Research Council grants, the EU is increasingly attractive for American researchers. The EU now has instruments to seek higher and longer term incoming scientist mobility and must act so that the EU achieves a net brain-gain.
Extending the agreement for scientific and technological cooperation with the United States is a confirmation of the need for cooperation and mutually beneficial exchanges between the EU and US in the cutting-edge sectors of research and innovation.
The inclusion of the space and security sectors in this agreement marks an important step towards consolidating transatlantic relations, which is a priority objective of the PPE-DE Group. This cooperation must also cover forms of civil and military collaboration in areas of common interest, including pioneering fields such as the new space technologies, nanotechnologies and defence research.
I firmly believe that this cooperation will help boost the results obtained from the activities which have been carried out aboard the international space station, as well as in the sensitive area of communication satellites. In addition, I feel that cooperation with third countries is important, especially with Russia, mainly in projects of the GPS-Glonass-Galileo type.
All stakeholders must benefit from the valuable results obtained by one of the parties, whether in the civil sector or in the military sector with an application for the civil sector, because safety and security are the prime concern of the world's citizens nowadays, and sharing this success is not only proof of mutual trust and partnership, but is also a guarantee that these results will not be used for anything other than the benefit of mankind.
in writing. - I wish to record that I support this report on Extension of the EC-USA agreement for scientific and technological cooperation.
However, my voting machine did not work and I wish to record my vote in favour of this report for the record.
I voted against Angelika Niebler's report on the extension of the agreement for scientific and technical cooperation between the European Community and the Government of the United States of America.
The content of the extended agreement differs from the previous agreement in that sections on space research and security research have been added. As both the USA and the EU are explicitly planning to use space for military ends and as they define security primarily in military terms, it is reasonable to assume that the cooperation agreement will also serve military purposes.
Cooperation in the fields of science and research is extremely important. However, it must be used for civilian purposes. I am opposed to any military use.
I voted for this report proposing renewal of the December 1997 agreement, renewed for the first time in 2003, which will allow the two parties to continue, improve and intensify their cooperation in scientific and technical areas of common interest.
This collaboration will bring mutual benefits from the scientific and technical progress achieved by our respective research programmes. There will also be a transfer of knowledge that will benefit our companies and our citizens.
This cooperation is part of the European policy on technical research and development that is such a major part of the European legislation. It will allow us to strengthen the scientific and technical bases of European industry and promote its increased international competitiveness.
Today I did not vote for the report on the continuation of scientific and technical cooperation between the EU and the USA. This is despite the fact that the level of investment by the EU and USA in this field is amongst the highest in the world, and many interlinked scientific institutes are leading scientific and technical progress around the world and are contributing towards solving a number of global problems. In the long term, however, I would criticise the unwillingness of the Commission and the Council to reach agreement with the USA on basic common ethical principles for science and research. It troubles me that the present agreement once again contains no such provisions. This is irresponsible towards humanity and shows a lack of consideration for those scientists who voluntarily maintain specific ethical principles while others do not. This applies especially to biotechnology.
Mr President, ladies and gentlemen, I voted for the Niebler report concerning the extension of the EC/US agreement for scientific and technological cooperation. The agreement for scientific and technological cooperation came into force a little over 10 years ago and has already been renewed once, after the first five years. I fully agree that the agreement needs to be extended again so as to continue to foster scientific and technological cooperation with the United States in common priority areas that provide both parties with socio-economic benefits.
I am also satisfied that the terms of the agreement are virtually identical to those signed previously, except for a few technical amendments. Finally, I applaud the addition of space research and the security sector to the EC/US agreement.
I voted in favour of the report on the proposal for a Council decision on extending the Agreement for scientific and technological cooperation between the European Community and the Government of the United States of America as I feel that any scientific cooperation can lead to new discoveries which, in turn, can support the development and evolution of mankind. Given that the US is one of the biggest global driving forces in the field of scientific research, I feel that the extension of scientific cooperation with this country will be beneficial to every Member State in the European Union.
The renewal of the agreement for another five years would be useful for both parties, as cooperation between Russia and the European Community in the field of science and technology would be continued.
As the content of the renewed agreement will be identical to the content of the agreement which expires on 20 February 2009, there would be no sense in continuing talks on the renewal of this agreement in the usual manner.
Given the advantages to both parties of a speedy renewal of the agreement, a one-step procedure is proposed (one procedure and one act, linked to the signing and formation of the agreement). Both parties to the agreement are striving to ensure continual cooperation (in particular implementing such activities, in which third parties must participate, pursuant to the cooperation agreement). I agree entirely with this proposal.
I voted in favour of the Niebler report as scientific and technological cooperation between the EU and Russia is a necessity. The agreement between the EU and Russia must inspire both the European Community and Russia to reap the reciprocal benefits resulting from the scientific and technical progress achieved through research programmes.
This agreement will facilitate the exchange of ideas and the transfer of expertise for the benefit of the scientific community, industry and ordinary citizens. I note that this agreement is based on similar principles to the agreement signed between the EU and US in the same fields, namely science and technology.
We must take note that the agreement is based on the principles of mutual benefit, promotes participation in cooperation activities, such as 'coordinated calls for joint project proposals and access to each other's programmes and activities'.
Principles supporting effective protection of intellectual property and equitable sharing of intellectual property rights are actively promoted. The proposal also provides for missions by EU experts and officials and for workshops, seminars and meetings to be organised in the European Community and Russia. In this European Year of Creativity and Innovation, let us hope that this agreement will contribute to making the strategic partnership between the EU and Russia more effective.
in writing. - Mrs Niebler has presented the report on renewal of the existing agreement between the EC and Russia on cooperation in science and technology. Peaceful collaboration and work between Russia and EU is mutually beneficial in advancing scientific knowledge and research and I am delighted to support this measure.
Renewing the partnership agreement on scientific and technological cooperation with Russia is an important step in the process of normalising and consolidating relations between the EU and the Russian Federation, apart from easing recent tensions.
However, it is not sufficient to normalise relations for cooperation in these fields. The EU and Russia must first of all find a way of consolidating their partnership and of cooperating in the area of security policies, primarily the energy security policy. The recent gas crisis highlighted the need for us to adopt a serious and united approach to dealing with the issue of the European Union's dependency on its resource suppliers.
Let us not forget either the crisis in Georgia which, for a time, put at risk the whole post-Cold War structure in Europe.
In view of all the challenges posed by globalisation and the global crisis, Russia is an important player which cannot be excluded from or ignored at the negotiating table. However, the Russian Federation must observe these agreements and standard international regulations.
I appeal to the European Commission and Czech Presidency to find specific ways of resolving these problems as soon as possible, for their own benefit and that of Europe's citizens and third country partners (Ukraine and Moldova).
in writing. - I wish to record that I support this report on agreement between the EU and Russia on cooperation in science and technology.
However, my voting machine did not work and I wish to record my vote in favour of this report for the record.
in writing. - (SK) I voted in favour of scientific and technical cooperation between the European Community and Russia because it is necessary to build firm, stable and genuinely neighbourly relations with the Russian Federation. I see cooperation in science and technology as an excellent means of building such a relationship. The European Community, like Russia, has achieved significant scientific advances which may be mutually beneficial to both sides. The Community can certainly benefit from such cooperation, realising and perfecting its own scientific and technical projects. However, I would underline that for genuine neighbourly relations, willingness and reliability are needed on the other side, too.
The last few days have borne witness to Russia's serious unreliability as a trading partner. The actions of the Russian Federation caused a gas crisis in many countries of the European Union and this posed a direct threat to the economies of Member States, showing up the drawbacks of energy dependence on Russia. I hope that in the interests of good cooperation in the scientific and technical field, such events will not be repeated in future.
Just as I voted against the agreement with the USA, I also voted against the report on the Agreement on scientific and technical cooperation between the EU and Russia. I did so for exactly the same reason. It troubles me that it does not have a chapter devoted to an agreement on common ethical limits for research. I regret the fact that the Commission and the Council underestimate this all-important aspect of research and do not even attempt to frame such an agreement. It is as if they are not aware that ethical limits have a place, more than anywhere else, in science, where preliminary caution is so necessary. At least in the case of science and research financed from public funds, an international agreement on ethical principles would be entirely appropriate within such a cooperation agreement.
Mr President, ladies and gentlemen, I have voted for the report by Mrs Niebler on the renewal of the EU/Russia agreement on scientific cooperation. It is indeed essential to renew the agreement drawn up with the Soviet Government years ago. Cooperation between the European Union and Russia has produced excellent results, due to the fact that they have joined forces to achieve the sole objective of improving general wellbeing.
I therefore welcome Mrs Niebler's initiative and stress the importance of continuity and constancy in the diplomatic relations between the EU and Russia in order to ensure that the international geopolitical balance is maintained.
in writing. - There are several reasons why this agreement strengthens the EU internal market and cooperation in standards as well as maintaining consumer protection.
First among them is that science is a global discipline and advances we can share go towards increasing the sum total of human endeavour. Benefits which we can work towards are specifically and generally a positive.
Whether it is the car industry working to reduce emissions, or universities creating strategic links, the success of promoting this agreement is measurable.
Consumers, too, are beneficiaries indirectly, as the best minds can be brought to bear to create greater trust in the answers to our joint concerns.
Although it may seem that the adoption of the draft Council Decision on the conclusion of the agreement (renewing the Agreement on scientific and technical cooperation between the European Community and Russia) is really a formality of only secondary importance, I do not think this is so. With increasing urgency, it is becoming clear that Russia must be a strategic partner for the EU, rather than eternally condemned and seen as a bogeyman. We should therefore welcome any step in the direction of cooperation between the EU and Russia at various levels and in various forms. Cooperation with Russia can also be expected to play a very important, unambiguously positive role in the current severe economic crisis. Russia cannot be separated from Europe. It belongs to Europe, whether we like it or not, and cooperation with it may soon be vitally important for Europe.
in writing. - When we talk about wilderness, in reality we are referring to a natural environment from which significant human activity has been absent, in other words, virgin areas. Wilderness may refer to both land and sea.
There are two different approaches: one refers to the concept of conservation and the other to that of preservation. These are distinct. The former can be described as 'proper use of nature', the latter 'protection of nature from use'. I believe that conservation and preservation may be distinct, but their application depends on the particular area. To take an example, Europe is too small to have forbidden areas for its citizens. Forests cover about one third of the land area of which only 5 % can be described as wilderness.
Most areas in Europe which are wilderness are protected under Natura 2000. This is a European network which already covers the most valuable and bio-diverse areas of the EU. That is why I agree that no new legislation is required concerning wilderness areas as most are covered by Natura 2000. It is, however, important to map wilderness areas according to forest, fresh water and marine wilderness.
I voted in favour of the report. There are several reasons why Europe should be interested in protected wilderness areas. Firstly, they function as refuges and genetic reserves for many species that cannot survive in conditions that are even only slightly altered. There are also many species that have not yet been discovered and described. Most of these live in the soil or in rotting wood and are highly sensitive to change. These unpolluted areas are ideal for studying natural changes and the evolution of nature. At the same time, these areas are extremely vulnerable to the impacts of climate change caused by humans outside their boundaries.
Then there are many purely ethical reasons for preserving wilderness areas in Europe. We have a moral obligation to ensure that future generations can take enjoyment and benefits from the protected wilderness areas in Europe. The development of sustainable tourism is being used as a means to attribute an economic value to wilderness areas and to promote their conservation.
It is therefore important to draw up appropriate recommendations to help the EU Member States find the best way to ensure that present and potential protected areas, as well as wilderness areas and their natural processes, are safeguarded within the Natura 2000 framework.
in writing. - I voted in favour of this report since I agree that we really need to proceed with the mapping of the last wilderness areas in Europe. Of course, this cannot be done without defining wilderness. Therefore, I urge the European Commission to take action in this field. I also agree with the idea that we should promote sustainable tourism in these areas and teach site managers how to preserve and protect the wilderness.
Therefore, I join the request of the main NGOs in the field and ask the European Commission to give some guidelines for wilderness preservation in Europe.
in writing. - This report indicates that not even the farthest reaches of Europe are beyond the EU's grasp. The whole point of wilderness is that it is supposed to be untouched by mankind - including the EU. However, given the various pressures on the environment, the Commission has proposed action to protect and nurture Europe's most remote and isolated regions.
I am therefore generally supportive of this report, provided that Member States retain a prominent role in the management, designation and protection of wilderness.
I am somewhat sceptical about the merits of an EU strategy on wilderness, given that the EU's management of agriculture and fisheries has proved to be so disastrous. It is vital that the EU acts as a facilitator and repository of best practice in this process, otherwise the whole point of the measures proposed would be undermined.
Notwithstanding those caveats, my region of north-east England is blessed with isolated areas of outstanding natural beauty largely untouched by humans. I therefore supported this report.
in writing. - Natura 2000 has done much to protect unspoilt or virgin environment. This report stresses the importance of such projects and I am in full agreement with the rapporteur that many resources must be used to ensure the protection of such areas. It is important to map these areas because it might be too late if we leave this too late.
in writing. - Mr Hegyi's own-initiative report emphasises the importance of the protection of wilderness areas in Europe in the application of existing Directives, proposing a definition of 'wilderness' as still untouched areas as well as 'areas where human activities are minimal'.
While the report is welcome, certain areas remain unclear; for example, whether existing wilderness areas or potential future wilderness areas are being discussed. I would also like to know whether there are wilderness areas that are currently not listed as Natura 2000 sites which would potentially come under the consideration of this report.
Areas of special consideration under Natura 2000 fall under the competences of various DGs in the Commission. While I am appreciative of the work undertaken by these different departments and their different mandates, increasing the levels of cooperation and coherence could greatly enhance the protection afforded by Natura 2000 sites. I am pleased to support Mr Hegyi's report, but regret that due to the application of Rule 45(2), I was denied the opportunity to debate it.
in writing. - (PT) I voted for the Hegyi report, since I believe it is necessary to improve the protection and promotion of wilderness areas in Europe.
Due to the environmental pressures resulting from centuries of human activity, wilderness areas today cover only 46% of the Earth's surface.
I believe that it falls to the European Commission to draw up recommendations for the Member States, which must include the production of a map and a strategy for Europe's wilderness areas.
We voted in favour of this report because we need to protect nature, but through human use. Forests currently cover 33% of the land area of the countries of the European Economic Area, corresponding to 185 million hectares. Only about 9 million hectares of forest (5% of the total forest area) is considered 'wilderness'. These areas, together with their native plant and animal communities and the ecosystems of which they are a part, are in an essentially natural state. These wilderness areas should enjoy effective and specific protection conditions, as genetic reserves and refuges for many species which are unable to survive even in slightly altered conditions, especially large mammals, like brown bears, wolves and lynxes.
We have a moral obligation to ensure that future generations can enjoy and benefit from Europe's wilderness areas. The development of sustainable tourism can be used as a means of giving economic value to wildernesses and creating support for conservation, encouraging ordinary people to discover the hidden value of nature without damaging it. Sustainable tourism strengthens acceptance of conservation policies, since the tourists come to understand the need for protection as a result of their personal experience, while helping to economically maintain wilderness areas which can provide job opportunities for local people.
Today, Europe's wildernesses are reduced to a fraction of what they were in the past, so their protection is a priority.
They must, therefore, be central to European biodiversity policy and the Natura 2000 Network must take these areas into account, so as to make the best use of the ecosystem services they provide.
I therefore approve of the Hegyi report in the hope that European wilderness areas can be better preserved for enjoyment by future generations.
in writing. - I support this report which highlights the need to protect the 46% of the world's land which is wilderness and has not been significantly modified by human activity.
Gone are the days when the history of humanity was a story of survival in the face of nature's adversity. In our part of the world, although we still need to protect ourselves from nature and its attacks, it has become necessary to protect nature from human presence and domination. We must do so for ourselves: for the interest we have in preserving the richness of biodiversity and for our need to preserve the planet on which we have been offered the chance to live. It is on the basis of these precepts that we must consider efforts to preserve wilderness in Europe and, very specifically, in the outermost regions, where such diversity is so important. The same precepts demand that interventions and regulations be balanced and considered. If we want to foster a new way to use our rural areas, we must not increase the human activities undertaken there to levels that cannot be borne. The protection of wilderness, especially where it coexists with human activity, must mean the promotion of balance, preservation and sustainability. We must not place intolerable burdens on rural life or make people abandon areas already impoverished in themselves.
Mr President, ladies and gentlemen, I am voting for the Hegyi report on wilderness in Europe. I believe that the European Union should take a greater interest in wilderness areas, because they act as refuges and reserves for many species that cannot survive in altered conditions. Moreover, the ethical reasons for this decision must not be forgotten.
We European citizens have a moral obligation to ensure that future generations can benefit from the protected wilderness areas in Europe. I therefore applaud Mr Hegyi's initiative, aimed at promoting the development of sustainable tourism, a real indicator of the economic value of wilderness.
I voted for this report because, in my view, Europe must protect its wilderness areas and contribute to the upkeep of its national parks. According to the 'Wilderness in Europe' report, there are 10 national parks in several regions of Europe. The upkeep and protection of these national parks also mean protection for the species of animals and birds which inhabit these areas.
In view of the fact that some of these species are on the point of extinction, I feel that the European Union must become actively involved in developing programmes which will help to revitalise these species and repopulate certain areas where, unfortunately, some species of animals and plants have disappeared.
On the same lines, I believe the following measures are necessary: a closer analysis of land clearing activities in areas which are not designated as national parks and the development of specific projects aimed at reforestation in areas which have been cleared. I personally give my strong support to any such project and I would like to congratulate the rapporteur.
The term wilderness refers to a natural environment that has not been significantly altered by human activity. Even now, 46% of the surface of the Earth is classed as wilderness.
There is a difference between the notions of conservation and protection. The former involves proper use of nature. The latter implies protecting nature against exploitation. In my view, nature needs to be protected, but through human action. Europe is too small for it to be sensible to ban its citizens from entering certain territories. The territories in question are of particular and exceptional value. This can be exploited in an environmentally friendly manner by developing new products in the area of tourism.
At the same time, these territories are especially vulnerable to the impact of environmental change caused by human beings. It is our moral duty to ensure that the next generation is able to see and experience genuine wildernesses in Europe. The development of sustainable tourism may prove a way of benefiting from the economic importance of wilderness lands and acquiring resources for their protection.
An interesting initiative linking programmes aimed at wildernesses and sustainable tourism has arisen in Europe. I refer to the PAN Parks Foundation, whose aim it is to develop sustainable tourism in those lands.
There is no need to introduce new legislation regarding wildernesses, but the European Commission should develop appropriate recommendations to ensure that that Member States of the EU receive assistance concerning the best ways of protecting present or potential wildernesses that might be included in the Natura 2000 network.
in writing. - In recent years, general and business aviation has been the fastest growing branch of the aviation sector. Airports in my constituency of North-East England, such as Newcastle and Durham Tees Valley, are popular with amateur pilots and, increasingly, business people. It is therefore a sub-sector that needs support and sensible regulation.
I am impressed with the Commission's commitment to proportionality in the regulation of general and business aviation. This approach marks a significant departure from many previous transport-related proposals and is to be welcomed, although we must remain vigilant to ensure that the sector can continue to grow in a sustainable way without the kind of onerous red tape that, far too often, has characterised the Commission's proposals.
Inevitably, this sector will decline somewhat in the short term as the economic crisis continues to set in. However, general and business aviation contributes significantly to economic growth, especially at a regional level as we in north-east England can attest.
I voted in favour of this report.
in writing. - I agree with the rapporteur on the need to emphasise the importance of data gathering, proportionate regulation, airport and airspace capacity, and environmental sustainability, whilst acknowledging the importance of one of the fastest-growing industries of our time. We call to strike a balance in these mentioned issues so as not to hinder the business and leave it sustainable.
in writing. - MEP Queiró has responded to the Commission's communication 'An Agenda for Sustainable Future in General and Business Aviation' and has highlighted several areas where policy considerations for the non-commercial air transport sector in general and business aviation have additional impact. Of particular interest are the extension of Community competence in areas of security and safety, and the impact on the sector of Community initiatives such as the Single European Sky and the Air Traffic Management System.
Ensuring safety, while ensuring that environmental concerns are met by the sector in a responsible manner, both in reducing noise pollution and reducing the volume of emissions generated, is a primary concern. The rate of growth of the sector and its diversity both make it one where future regulation will be necessary. This communication points to a path for developing future policy.
I have voted against the report by Luís Queiró on the future of general and business aviation.
It is undoubtedly true that the number of general and business aircraft movements has increased significantly and therefore that the environmental impact has also grown.
However, in my opinion, investing in the expansion of airports is the wrong approach, because this will only lead to more demand for travel and an increase in air traffic. We need to find alternatives so that the level of air traffic does not escalate and pollution remains within reasonable limits.
General and business aviation is a flourishing sector characterised by an increased degree of adaptability and flexibility, features which conflict with the rigid inflexibility typical of large airports in particular. For this reason, I support the recommendations of my colleague, Luis Queiró, on the consistent application of the principles of proportionality and subsidiarity in this sector, on a case-by-case basis, with the proviso that all the security and safety requirements are complied with.
I appeal to all Member States to take into consideration all the recommendations made by the Commission and rapporteur, especially those concerning how to make airport capacity more efficient and use it to optimum effect, not only with regard to large airports, but especially regional and local airports.
In fact, as rapporteur for the European Single Sky II package and the extension of the EASA's powers, I took into account the need for this segment of the aviation sector to enjoy all the conditions which are required to ensure sustainable development for the benefit of both the industry and, ultimately, passengers too.
Mr President, ladies and gentlemen, I voted in favour of the report by Mr Queiró on an Agenda for a Sustainable Future in General and Business aviation. Certainly we are warned that a new European policy is required concerning general and business aviation.
This is because there has been a constant growth in the total turnover of companies in the civil aviation sector. Indeed, it is estimated that the number of passengers using business aviation could double in the next ten years or so. Furthermore, the advantages brought by this type of aviation to economic and social wellbeing as a whole must also be acknowledged.
I therefore welcome the report by my fellow Member and hope that the potential of a sector enjoying remarkable growth can be fully exploited in the future.
in writing. - The public sector has been hampered by traditional methods in the procurement of research and development services. This can be altered through what is known as pre-commercial procurement. Pre-commercial procurement is a special approach for the public sector to procure research and development.
The EU needs a broader innovation strategy. And what we are terming pre-commercial procurement has to be seen as part of the strategy. This is essential to re-enforce the innovation capabilities of the Union and to improve public services for European citizens. The US public sector spends USD 50 billion on research and development procurement. Europe spends USD 2.5 billion. It is obvious why pre-commercial procurement is crucial to help the public sector in Europe address major public challenges.
One of the problems existing in the EU is a lack of awareness of how to optimise research and development procurement. The problem is a result of what is known as exclusive development. Companies which have developed a product or service for a public body cannot use their findings for other customers. Pre-commercial procurement will address this anomaly. It will allow a specific approach which involves risk benefit sharing. This will also result in cost-effective development of innovative solutions.
Thank you, Mr President. I shall vote in favour. I consider that pre-commercial procurement has the potential to be very advantageous for innovation and that it can offer updated public services of high quality in the European Union.
Not only that. Pre-commercial procurement contracts offer major opportunities to small and mediumsized enterprises, in relation both to the public contracts sector and to their global development and experience. Indeed, they are, by their nature, more accessible for small and mediumsized enterprises than traditional large commercial contracts.
Despite all this, I fear that what is proposed will not succeed in attracting small and mediumsized enterprises unless the way in which such contracts are to work is made clear, especially in a cross border context, and unless further clarification is provided on certain procedural aspects, including provisions on State aid and intellectual property, so as to create a transparent and stable environment for public bodies and enterprises.
in writing. - This report makes sobering reading: for all the talk about the Lisbon agenda, and making Europe the world's most competitive economy by next year, I was shocked to read that the US public sector is spending USD 50 billion per year on research and development procurement.
This amount is twenty times higher than in Europe and an amount that represents approximately half of the overall research and development investment gap between the US and Europe.
I welcome this report by my colleague, Malcolm Harbour, who has set out ways in which Europe can begin to close that productivity gap. The key to this process is in the title: driving innovation.
In my view, the best way for the aspirations of this report to become reality is to ensure that the EU encourages innovation and technological development rather than throwing regulatory obstacles in the way.
Given the important role of public procurement in promoting and supporting new technologies, I supported this report. I hope its principles will be of use to local authorities in my region of North-East England.
in writing. - I agree with the rapporteur on the importance of innovation, especially in demanding sectors such as health, ageing and security. Pre-commercial procurement marginalises the room for error and should thus be used as an innovative means.
in writing. - My colleague, Mr Harbour, has presented an own-initiative report regarding increasing innovation in Europe to ensure sustainable and high-quality public services. Access to such services in a fair and equitable manner is essential for the full functioning of the free market. This communication addresses the issue of the research and development (R&D) phase of a pre-commercial product.
Pre-commercial procurement is a specific approach for the public sector to engage R&D, with a view to driving innovation to ensure sustainable high quality public services in Europe. The scope of public services concerned covers healthcare, education, security, climate change and energy efficiency, all issues which benefit the entirety of society. The adoption of this strategy will allow for cost-effective, value-added development of new and innovative solutions, and so I supported this proposal.
Public procurement in the area of research and development in Europe represents an insignificant proportion of total public procurement. Europe does not appear in a favourable light either in comparison with the United States, whose public sector allocates USD 50 billion a year to public procurement in the area of research and development, an amount 20 times greater than the sum spent in Europe. This is most unfortunate if we really want to strengthen our innovative potential.
It is worth noting that many products and services currently available would not exist were it not for the commitment of public resources. The GPS satellite navigation system and semiconductor technology are but two examples.
Europe needs to make technical improvements in many areas, such as health, sustainable growth and security. For many of these areas, no commercial solutions are yet available, or if they are, further research and development action is required. Pre-commercial procurement is one way of eliminating this gap between public sector demand and supply, offering the public authorities the possibility of improving the services they provide.
Pre-commercial procurement also represents an important opportunity for SMEs. The innovative potential of the latter is enormous and, thanks to the commitment of public resources, they have the opportunity to develop and sell the solutions devised to other clients.
Mr President, ladies and gentlemen, I warmly welcome the report by Mr Harbour on precommercial procurement: driving innovation to ensure sustainable, high quality public services in Europe. It is extremely important for the European Union to confront social challenges in an appropriate fashion, so as to guarantee considerable improvements in the provision of public services.
Precommercial procurement, from this perspective, can help to bridge the gap between supply and demand in the public services sector. I agree with the rapporteur when he emphasises the need to educate customers on how to approach innovation in public contracts, since the profession is highly skilled and needs well-trained staff.
Pre-commercial procurement occurs when the public sector places orders in the area of research and development, thus supporting innovation and ensuring the sustainability and high quality of public services.
Pre-commercial procurement is tremendously important in terms of strengthening the innovation potential of the entire European Union, improving public services provided directly to the citizens, and also eliminating the gap between supply and demand in the public sector.
One example of a solution developed on the basis of public procurement is the GPS navigation system.
In the United States, the funding allocated to orders in the area of research and development is 20 times greater than that allocated in the European Union.
For SMEs, public procurement represents a valuable opportunity to gain experience. Pre-commercial procurement contracts are advantageous for smaller enterprises, as the latter often do not comply with the requirements for ordinary commercial public procurement.
As a matter of urgency, Europe should develop comprehensive solutions to improve the use of pre-commercial procurement, not only by national authorities, but also by local and regional ones.
First of all, I would like to congratulate Mr Harbour for the report he has compiled, for the way in which it reflects the work of the Committee on Internal Market and Consumer Protection (IMCO). Adopting this own-initiative report compiled by Mr Harbour will help boost innovation in research and development within the European Union. We must capitalise on the benefit which we will gain from a pre-commercial procurement policy. Public procurement is an area which offers the prospect of huge opportunities for SMEs, with pre-commercial procurement being easier to access than large-scale procurement contracts.
We need to follow the example of the US and focus more on procuring research and development services. We must define a beneficial pre-commercial policy instrument in order to boost the EU's innovative base. At the moment, companies which have developed a product or service for a public body are not able to reuse their findings for other potential customers, which comes on top of the financial barriers to procuring rival solutions. Pre-commercial procurement allows cost-effective development of innovative solutions.
in writing. - (SV) We have chosen to vote against Mrs Laperrouze's report, as we believe that the final report is unbalanced and infringes the right of the Member States to decide whether or not they wish to use, develop or invest in nuclear energy. We are in favour of common research into nuclear safety, for example, but we feel that, in several cases, the report is far too pro-nuclear energy. These decisions should be made at Member State level.
Moreover, we are, in general, in favour of investments in energy infrastructure, but we are dubious about supporting all of the projects and investments that the rapporteur would like to support. We would have liked to have seen clearer criteria in order to be able to support such a position, particularly in the light of the debate on Nord Stream.
in writing. - First and foremost, Europe must devote its efforts to help its members in their quest for the search of oil and gas. There is a probability that Malta has fossil-fuel reserves beneath its seabed. Full exploitation cannot be carried out because of issues on the median line between Malta and its Northern African neighbours. This should not only be a bilateral issue but it is also in Europe's interest to seek a solution on behalf of its Member State.
The issue of nuclear energy has once again taken a prominent position. There are pros and cons. The nuclear debate is never-ending. One cannot fail to take note of the possibility of evaluating this energy supply.
I am informed that Malta was considering the importation of energy generated from nuclear plants in France. This energy, on reaching Malta, would be in the form of electricity and the negative aspects associated with nuclear plants would not be an issue. The energy generated would be cheaper than that from a gas pipeline from Sicily. Malta would not have to undertake the capital expenditure needed to construct a power station.
in writing. - I welcome this week the financial allocation of EUR 100 million that is being given by the European Union in support of the construction of new electricity networks between the East Coast of Ireland and Wales.
This new project is part of the EUR 3.5 billion economic stimulus package which was announced by the European Commission last week in Brussels. It will help to construct more modern energy networks which will fully protect the security of energy supplies into Ireland into the future.
The European Union is also going to financially support new projects in the field of alternative energy, and this includes the wind energy sector.
As a member of the European Parliament's Environment Committee, I have witnessed the growing dispute about energy supply.
We all must reflect on what has been happening for a number of weeks now concerning energy supplies coming from Russia into the EU via the Ukraine.
The reality is that we in the EU need to break down our absolute dependence on Russian energy supplies. We need to develop other energy sectors
Thank you, Mr President. I am voting in favour. I consider that forms of renewable energy, such as wind and solar power, hydroelectric or geothermal energy, biomass or marine resources, are potentially the most important source of energy for the European Union. These can help to stabilise energy prices and contain the increase in energy dependency.
It is therefore very important to set out a European energy policy that will allow a substantial shift towards energy technologies that are efficient and have low carbon emissions, so as to cover our energy needs. If energy efficiency and energy saving continue to be a priority, in line with the continuing development of renewable energy sources, I agree that it should be possible to meet our energy requirements using low emission sources by 2050. I also agree on the importance of a systematic approach founded on synergies between the various sectors. In short, the long-term energy and climate challenges, at both European and global level, are an exceptional opportunity for encouraging new business models in all economic sectors, in order to stimulate innovation and to encourage environmentally friendly entrepreneurship.
We do not have a single European energy policy. Each state defends its own interests. An additional EUR 5 billion have been allocated to EU electricity connections and broadband Internet. This is an historic event as, for the first time in the history of the EU, the European Commission debated the budget again and proposed such a project. This is especially important for Lithuania since, so far, it has neither an electricity link with Sweden nor one with Poland and is an energy island. Energy links are investments which do not reap many rewards financially. Therefore, such vitally important projects should be financed with EU funds. Today, Lithuania buys gas for around USD 500, while other EU states, which are much further from Russia than Lithuania, pay less for gas. We would gain a lot by showing solidarity and speaking with one voice to Gazprom about pricing.
in writing. - The three main objectives - security of supply and solidarity between Member States; combating climate change: recalling the 'three times 20' objective for 2020 and the aim of reducing greenhouse gas emissions by between 50% and 80% by 2050; and the economic growth of the EU: obtaining the best prices while avoiding price volatility - are of utmost importance when we discuss the European energy policy. We have to consider the policy that the decentralisation of energy sources will have, and new types of renewable energy should also be encouraged.
in writing. - I and my British Conservative colleagues welcome the strategic approach on the supply of energy as contained in the Laperrouze report on the Second Strategic Energy Review.
We voted against the references to the Lisbon Treaty in line with our long-standing policy of opposing it. However, because there are references to the Lisbon Treaty which we could not specifically vote against, we have decided to abstain on the final vote.
I voted in favour of Mrs Laperrouze's report on the strategic analysis of the EU's energy situation because it stipulates that the EU's future energy policy should include emergency action plans, the implementation of projects aimed at diversifying supply sources, as well as new climate change objectives.
We voted against this report because we disagree with many of the proposals that it propounds, as they are always based on free competition and liberalisation of markets in a strategic sector in which the existence of public policies and public ownership of the principle means of energy production was essential.
However, we voted in favour of several proposals. For example, we are also concerned about the security of fossil fuels such as oil and gas, and the rapporteur's statement regarding the unlikelihood of world production exceeding 100 million barrels per day (currently 87 million). when requirements in 2030 are estimated at 120 million barrels per day, as well as the risk of a major crisis during the next decade.
We also agree that more research in the energy field should be undertaken, specifically into the transmutation of nuclear waste and nuclear fusion.
Nevertheless, we oppose the attempt to put economic groups in the European Union in a position of strength relative to the public companies of third countries, and the use made of this report to defend the Treaty of Lisbon and call for its ratification.
in writing. - I voted in favour of the Laperrouze report on the Second Strategic Energy Review despite (for me) its over-enthusiasm for nuclear energy. I am not in favour of early closure of safe nuclear plants, but my enthusiasm for new plants is extremely limited. In my own region, the South-West of England, we have the possibility of constructing a tidal barrage across the Severn that would, with far less potential damage to the environment, have an output of two nuclear power stations and provide in a 'green' way 5% of Britain's energy needs.
I also voted in favour of the Green Amendment 22 pointing out the delay and escalating costs of the fusion power ITER project. I was not in favour of basing this joint project in Europe as the host pays a disproportionate part of the total budget. I was therefore in favour of Japan, which wanted it, hosting this white elephant. Far earlier than anticipated, I am being proved right.
Everyone is aware that energy is a major challenge for the Member States. Energy saving, increased energy efficiency, research into commercially viable renewable energy and new technologies for transport and diversity of supply are all known routes to reduced dependence for the Member States. We do not question the need for some cooperation, organisation even, at an intergovernmental level, for solidarity between the States.
In reality, though, it seems from the report that the design of an energy strategy and security of supply are much less important than the introduction of a single energy policy or the introduction of a single network for gas and electricity, under the aegis of a single European regulator for each sector. Now, the choices, needs, options and capacities of the various states are extremely different.
This sensitive issue really is a strategic one and, as such, can only be left up to the sovereign decision of the states in accordance with their interests. The objective once again, though, is an increase in the powers of the Brussels bureaucracy. We know this is what we have to thank for providing us with problems ranging from an explosion in electricity prices to regular power cuts.
That is why we have voted against this report.
The report again suggests the nuclear option, even though this energy is not competitive and uranium is obtained in dangerous conditions that give rise to ethnic discrimination and have an unacceptable impact on health.
Due to the issue of global warming, coal cannot be considered a 'transitional component'.
I believe that the 'diversification of EU energy resources' is linked to the exploitation of fossil resources in the Caspian Sea. The gas and oil fields of the Kashagan region are putting pressure on the populations and their environmental resources: the extraction of oil rich in sulphides threatens the health of the populations and biodiversity.
The diversification of energy supplies assumes that there are gas and oil pipelines to transport resources to the EU. The TBC and Nabucco projects are affecting the political stability of our neighbours. We have an obligation not to allow our energy needs to threaten their stability. The populations of the Southern Caucasus must receive an economic and social benefit from the extraction of energy from their territories.
In Africa, the production of solar energy destined to meet our needs has to be suitably rewarded.
Why not say in the report that renewable energies and energy saving are the answer in the future? As it stands currently, I am voting against this report.
To guarantee EU energy security, a common EU energy market is needed, into which all Community Members would be integrated, above all the Baltic region. The dependency of countries in this region on Russia, as the single supplier of energy resources, stands in the way of energy security, not just for these countries themselves, but for the Community as a whole. Therefore, it is necessary to allow the connection of the Baltic countries to EU networks through priority and sufficiently funded EU projects. The diversification of energy sources and suppliers cannot remain a matter for the member countries themselves. It must be decided at EU level. Therefore, I particularly support the rapporteur when she urges the Commission 'to prepare a European strategic plan which would set out long-term investment intended to satisfy the needs of future electric energy production and concrete guidelines for investment in nuclear energy'. As the financial crisis has hit the construction sector particularly hard, equally so in Lithuania, the rapporteur's call for 'greater efforts to solve the problem of final disposal of all types of radioactive waste, and especially very radioactive waste', becomes particularly relevant with the closure of the Ignalina nuclear power station.
Partnership and Cooperation Agreements (in particular with Russia) must be a means of safeguarding the interests of all EU Members, and EU Member States must adhere to the principles of solidarity and unity in discussions with energy suppliers in third countries. Only a united Europe is strong and competitive in an age of rapid globalisation.
The issue of the European Union's energy security is a regularly recurring topic, which is becoming increasingly relevant, clearly indicating that there are deep-seated, unresolved problems. The recent gas crisis has demonstrated the absolute need for Member States to join forces at Community level and show solidarity, both in crisis situations and in devising and implementing joint solutions which are mutually beneficial.
Being located at the EU's eastern border, Romania is aware of both the risks and benefits accorded by this geo-strategic position. For this reason, Romania supports and promotes, on the one hand, the construction of alternative energy transit routes, primarily the Nabucco gas pipeline, while, on the other, it supports the process of clarifying and strengthening partnership relations with Russia, which is a major player in the international arena, not only in this difficult sector involving the supply of energy resources.
With this in mind, the recommendations made by the rapporteur regarding the Southern Europe Corridor, especially Nabucco, and the interconnection of the gas and electricity networks running from north to south in South-East Europe, must be considered and implemented as quickly as possible.
The gas crisis which we have just survived has clearly demonstrated once again how important a secure, reliable and cheap energy supply is for the EU. It is disturbing that nuclear power is suddenly being promoted as 'climate friendly' as part of the energy debate and that reactors which have come to the end of their useful life and which have had millions in subsidies spent on decommissioning are suddenly being reactivated. This is probably a result of the fact that the EU ignored the gas dispute and left the Eastern Member States in the lurch. This is a lesson for the future. We must reduce our energy consumption, although critics doubt whether the compulsory introduction of energy-saving bulbs will achieve this, and we must push for the use of alternative forms of energy. However, while the focus of the budget is on nuclear power, this will never happen and new energy technologies will be marginalised.
Although considerations relating to the security of the EU's energy supply are important, they must not result in support for Turkey's entry into the EU for reasons of energy policy. Even if Turkey does not become a member, the planned oil pipelines will still be able to pass through Turkey and it will still be possible to implement the gas infrastructure projects.
I greatly valued Mrs Laperrouze's work and have therefore voted in favour of its adoption. I only hope that the ideas and indications she has supplied in her report will be adequately appraised by the Commission and interpreted in the most positive and wide-ranging way possible.
I therefore hope that no obstacles will be put in the way of the quickest possible definition of projects regarding infrastructures and that they will be appraised in accordance with priorities that relate solely to development times, financial structure, available supplies and the relationship between public support and private commitment.
In this connection, the presentation of the Commission's proposals for the European Recovery Plan, with a plan for financial support for certain projects, neglects the Mediterranean area by excluding the AlgeriaSardiniaItaly natural gas pipeline (including the section within Italy) from the highest priority European projects.
I still hope that within the ambit of diversification of sources and supply routes, we can make gradual progress, making use of new opportunities to start on infrastructure where it is lacking.
I hope that the mechanisms of solidarity will not permit market distortions or give rise to excessively onerous procedures. I hope that the Energy Charter will be able to play a fundamental role together with the enlargement of the Energy Community, in particular, in relation to transit countries, including in the field of renewable energy sources.
The context in which a strategy that is intended to be long-term is given consideration has a decisive influence on the result of the analysis and the content of proposals. The debate on the Strategic Energy Review is no exception. In this context there are, however, repeated indicators suggesting that it is more permanent than transitory. These indicators include energy dependency (whether on Russia or on the main oil-producing countries) and its consequences; increasing energy costs, whether because of higher prices brought about by greater global demand or because of the decreased purchasing power of states impoverished by a severe economic crisis; and the environmental consequences on various levels of constantly increasing global energy consumption, which the economic crisis is unlikely to reverse. Together, these factors point to a need for a strategic approach based on lesser dependency and, as a result, greater diversity (either of suppliers or of energy consumed); greater efficiency; a sustained research effort into alternative energy; greater integration; and, at the same time, the development of production capacities at a local level - specifically, those using alternative energy sources. It is an enormous challenge, but it is a strategic issue which we cannot ignore.
Mr President, ladies and gentlemen, I voted in favour of the report by Mrs Laperrouze, on the Second Strategic Energy Review. I agree that we need to establish a true base for future European energy policy, aimed at pursuing the objectives of security of supply, combating climate change and the economic growth of the European Union.
Like the rapporteur, I emphasise the importance of achieving the institution of a European fund, guaranteeing the noncommercial risks of certain projects for the production and transport of energy that affects Europe, so as to encourage investments in all networks.
in writing. - The EU has ambitious plans, matched against a risk that resources will be increasingly constrained as populations around the globe demand more energy. The answers, in maintaining current security of supply and developing efficient non-carbon based energy, are not mutually exclusive.
Safety of our environment and avoidance of energy poverty among those people, particularly in the South-East of England who live on fixed incomes, are equally important objectives.
That is why I support a mixture of technological solutions to energy supply in the EU. Whilst I respect the necessity for caution in the nuclear industry as regards safety, I believe it offers a degree of certainty: if we were deprived of this process now, it would be accordingly disastrous for many of my constituents on fixed incomes.
The report on the second strategic review of energy policy shows far too little in the way of cohesion. In my view, total commitment to bringing about an energy-efficient economy should receive top priority in European energy policy. Restricting the consumption of energy should be given absolute priority in a bid to achieve the objectives concerning climate change, sustainable development, innovation, job creation and competitiveness. In fact, an approach such as this is a very effective and inexpensive way of safeguarding a continuous energy supply. As already stated, it creates a huge number of jobs for both highly qualified workers and unskilled ones.
European energy policy must give due consideration to the changing way in which energy is consumed and produced, with a view to the future. Decentralised energy systems will need to be combined with extensive sources of renewable energy. Alongside energy efficiency, energy-saving measures are of key importance. We should therefore insist on insulation, as well as other measures, in the building industry. In this report, the significance of nuclear energy is overrated. It may cover about a third of total demand for electricity, but that only comes to 6% of the total demand for energy. In this context, I would like to remind you that there is still no sustainable solution for the problem of (highly) radioactive waste.
in writing. - Energy independence in Europe needs to be higher on the political agenda. The need for clear definitions across the European Union on energy poverty is also important. There also requires to be more joined-up thinking in terms of how we can harness the Green Economy to help us through the current financial crisis by creating jobs, but also to give the EU the energy independence which we need. An investment in the EU Grid has to be addressed.
The report by Mrs Lapperouze on the Second Strategic Energy Review contains a point advocating the construction of the South Stream pipeline. This is a sister project to the North Stream pipeline, aimed at making it totally impossible to implement the Nabucco project. The South Stream pipeline strengthens Russia's position in terms of the supply of sources of energy, and cannot therefore be considered a project to achieve diversification in this area.
in writing. - (SV) We are highly critical of Mrs Záborská's report and intended to vote against it, as we thought that it was extremely hostile to women. Women were to take care of the home, children and the elderly instead of working. As luck would have it, we did not need to vote against the resolution, as the amending resolution from the Group of the Greens/European Free Alliance was approved.
Even though we ultimately chose to support the resolution, there were wordings that we were opposed to or were doubtful of, and therefore it was not clear how we should vote.
As Swedish Social Democrats, we think that the right to work should apply to everyone. Society must, then, also provide the tools and conditions to enable women to go out to work, something that is a pre-requisite for their emancipation. Well-developed childcare and care for the elderly is one of the most important pre-requisites necessary for women, too, to be able to go out to work. Of course, there must be solidarity between the generations, but this solidarity must not result in women being forced to stay at home to look after the elderly and children.
We nevertheless believe that the resolution adopted by the majority sends a clear message to the Czech Presidency to show that its objective of placing the care of children and the elderly in the home on an equal footing with work is both old-fashioned and extremely hostile to women.
in writing. - I and my British Conservative colleagues are supportive of a number of the general principles outlined in this report, including support for carers, work-life balance, and parental leave.
However, due to certain references in this report, particularly with regard to the Working Time Directive, we have chosen to abstain.
in writing. - It is a fact that in the Lisbon strategy, the concept of 'work' relates to formal gainful employment. The concept of 'work' has to be given a wider interpretation. There are activities carried out by both men and women which do not qualify as formal gainful employment, but one cannot deny that these activities constitute work. For instance, voluntary, domestic and family work are all different aspects of the concept but do not fall within the traditional definition of gainful employment.
The definition of work to this day is too economic. Many people of either gender care for dependents and yet, notwithstanding this, the input of such work is ignored by employment statisticians. In my opinion, domestic work is household production and should form a significant part in statistics relating to the economic output of a country.
This, however, is not recognised when calculating the goods and services that make up the GDP of a country. The result is that women, who are responsible for the greater part of household production, are undervalued as regards their input. Given the hours of work in household production, one must accept that this should be taken into account when computing the total production of a country.
I voted in favour of the report by Mrs Záborská. I believe that in particular, women running a household and bringing up children should not encounter discrimination on the labour market. Running a home and bringing up children is largely unseen work. It does not enjoy prestige, yet it is work undertaken for the benefit of the entire community. There are some six million women in Poland who are homemakers. Accordingly, the EU's policy should define the notion of work in such a way as to allow for a series of concessions benefiting women who put their professional career on hold, women who devote themselves to their family and also women who care for their family whilst they are also active in the workplace.
In Europe, the employment rate for women caring for children is only 62.4%, while for men it is 91.4%. Moreover, 76.5% of part-time workers are women. Unsuitable services, low pay, late inclusion in the labour market, lengthy procedures regarding agreements on fixed-term work and insufficient incentives for young couples - these are some of the reasons why young people choose to get married and have children later. I urge EU states to make provisions for the cost of maternity leave to be covered not just by the employer, but by society too, and to offer parents more opportunities for flexible working, and child care institutions more opportunities for flexible working hours, so that both women and men can balance work and family life more successfully.
in writing. - I support this report which focuses on the various aspects of direct and indirect discrimination towards women and men who are responsible for taking care of dependents. It argues that a better understanding of the relationship between employment (paid work) and family obligations (unpaid work) is essential to enhance economic independence of women and consequently gender equality.
The non-gainful employment of women and men who, for instance, educate children, care for the elderly at home, provide inter-generational solidarity and work for the common good, is still not considered economic work to this day.
The report calls on Member States to take measures aimed at the recognition of not just traditional forms of gainful employment but also of various other forms such as voluntary and domestic and family work, and to assess how they should be included in Member States' systems of national accounts, and to assess its impact on GDP.
in writing. - MEP Záborská has presented a report which presents a definition of the term 'work' which includes non-monetary and informal labour, which extends recognition to non-market-based or non-remunerated work. Despite the prevalence of this work in all Member States, statistical evaluations of 'labour forces' rarely take this into account, leaving it under-analysed, ill appreciated and unrecognised. At the very least, all full-time mothers' work must be credited for contributory pension purposes.
I voted in support of this report despite some misgivings and concern with the overall thrust of the report.
We voted in favour of this alternative position presented by the Group of the Greens/European Free Alliance, even if there are certain parts with which we are not in complete agreement, because it improves on the rapporteur's proposal.
This is an area in which public policies that are intrinsically linked to achieving gender equality are essential. It is essential that public services exist and that everyone has access to quality services, irrespective of their financial position and gender, and without suffering any discrimination. This requires national public health services that are free or mainly free, and quality, free, public education for all.
It is also essential to create and maintain good quality, affordable public health facilities, with opening hours that meet the needs of parents and children, as well as good-quality, affordable care facilities for the elderly and dependants. All this is essential in guaranteeing the general public better living conditions and facilitating women's access to the labour market and paid work, so that they can become economically independent, which is a basic issue for the emancipation of women.
The explanation of Mrs Záborská's reasons shows us that the objective of her report is the proper social and economic recognition of certain activities which cannot be classified as part of the 'formal labour market'. To put it clearly and succinctly, we are talking essentially about educating children and, in our ageing societies, caring for dependent people. That needed to be said because it is not obvious at first, neither in the report's title, which talks about discrimination, nor on first reading of a text which is written in an occasionally strange style.
In fine, the text talks rightly about recognition by society, about including all wealth creation, however invisible, in the national figures, about freedom of choice, and even about the granting of personal rights to social security and pensions to those who choose to dedicate themselves to the family rather than to a career.
However, it is sad that Mrs Záborská didn't follow her logic to its conclusion and forgot the only measure which would really be able to give both freedom of choice and promote a rise in birth rates by getting rid of the financial constraint, namely, the parental wage that the Front National has been advocating for years.
I have voted in favour of the Záborská report on bringing an end to discrimination.
We must do everything that we possibly can to achieve gender equality.
On the one hand, men must become more involved in housework and childcare and, on the other, it must be possible for women to follow a completely independent career. However, it is important that we never lose sight of the welfare of children and make appropriate, affordable childcare facilities available.
in writing. - (SV) Equality and equal treatment on the labour market, as well as in all other contexts, go without saying in a democracy. To that extent, the rapporteur is, of course, right.
However, as usual, it appears that the measures proposed to rectify our lapses with regard to human rights and democracy seek to increase the EU's political power at the expense of the Member States. It always ends with an attack on subsidiarity. In practice, this report proposes that the EU should shoulder the responsibility for the Member States' social policy and legislate on issues that are closely associated with labour market policy. There are also wordings that open the way for a common tax policy. All of these are examples of political issues that the Member States themselves should have control over.
In spite of several of the good intentions, I have therefore chosen to vote against both the own-initiative report and the alternative proposal for a resolution.
The Záborská report makes it clear that for women, the decision as to whether or not to go out to work still represents a choice between two unequal alternatives.
I am in favour of the work done by both men and women in the home, including housework, bringing up children and caring for elderly or disabled relatives, being better recognised and better paid. The household economy deserves a more important role than the one currently allocated to it. This commitment must be taken into account in particular in national social security and pension policies.
It is right that the demand for 'solidarity between the generations' has been raised. We support social responsibility towards older people and we will not permit entire groups to be discriminated against and excluded. The value of this integration work amounts to almost one third of the national income in Germany. This example should become the accepted approach throughout Europe.
We also need to recognise the contribution made by people over the age of 50 to the common good. Younger pensioners currently find themselves in a difficult situation because they have finished working far too early, usually as a result of being forced to do so. We need more jobs which are suitable for older people. Their experience, their detailed knowledge and their readiness to try new things put them in a good position on the labour market.
in writing. - I support this report which is in favour of the rights of workers regarding parental and carers' leave, providing a call for non-discrimination against carers, and more recognition for the work they do.
in writing. - (DE) Instead of setting quotas, which can easily give rise to feelings of envy and resentment, it would be more appropriate to provide support for young women in their educational choices and career planning, in order to discourage the focus on women's professions. If a woman chooses the security of working in a team or within the family instead of a lonely, stressful managerial role, we must accept this. Equal pay for equal work is something which is long overdue. If this is not implemented, then all attempts to provide paternity or parental leave will fail, on account of the financial realities.
Single parents are at particularly high risk of poverty and society needs to show more solidarity in this respect. Another problem is that work done by women, such as housework, bringing up children or caring for relatives, is often not regarded as proper work. We must bring about change in this area. If we want family life to continue, we must introduce family-friendly working hours, but the EU is opposing this. It is not enough to call for solidarity between the generations. We must put it into practice. Today's report appears to be a step in the right direction, which is why I have voted in favour of it.
I have voted in favour of the motion for a resolution tabled by the Group of the Greens/European Free Alliance as an alternative to Mrs Záborská's report, since it better tackles the actual problems that still persist with regard to achieving true equality between men and women, recognition of changes in the family model, reconciliation of personal and working life and the positive measures for action that we Socialists have always upheld.
We cannot perpetuate stereotypes nor solve our economic difficulties by forcing women to stay at home and take care of elderly people and children, as stated in Mrs Záborská's text, which presents women as 'potential mothers' who procreate and bring children into the world, bringing them up chiefly together with fathers.
With my vote I also want to send a clear message to the Czech Presidency which, as it explained in its programme for these six months, also intends to promote the image of the woman-carer, encouraging many female professionals to give up their careers to take care of their families. I am given the impression that the Czech Presidency does not understand the term 'equality between men and women' in its fullest meaning. I hope that in six months' time, we will be able to provide it with an explanation.
Mr President, ladies and gentlemen, I vote in favour of the report by Mrs Záborská concerning inter-generational solidarity. I consider that the concept of 'work' as currently expressed by the European Union does not adequately cover all categories. Discrimination against women or men who freely choose to assist those who cannot look after themselves, or to bring up future generations, is now anachronistic and old fashioned.
I therefore agree with the rapporteur when she affirms the essential need to make the concept of work sustainable and to acknowledge the unpaid work carried out by women and men towards inter-generational solidarity.
A report on non-discrimination based on gender and inter-generational solidarity was adopted today during the European Parliament's plenary in Strasbourg.
Inter-generational solidarity is one of the structural and key solutions of the European social model. The Member States are committed to taking action in order to eliminate the barriers impeding women from accessing the labour market on the same terms as men. In cooperation with the Member States and social partners, the European Commission should undertake a review of the political strategies aimed at reconciling family and professional life.
Female employment indicators confirm that in many aspects of work, significant differences remain between women and men as regards reconciling private and professional life. Pursuant to the aims of the Lisbon Strategy, the Member States are committed to finding employment for 60% of women capable of working.
The Commission should present its views on the new directive concerning specific rights and protection regarding the reconciliation of family and professional life in families where certain members require care. I have in mind for example, families with children, older persons or disabled persons.
The own-initiative report speaks of improving the existing situation as regards valuing women's role in inter-generational solidarity - caring for children, older people and dependents in the family. The report which I presented was truly revolutionary, because it was the first time that a Parliamentary initiative called for recognition of women's 'invisible' contribution to the financial system and GDP.
The report was unanimously approved in the Committee on Women's Rights. Even the Green group did not vote against it. Today, these same MEPs have submitted an alternative resolution without proposing any consultation beforehand. The entire left-wing spectrum in the European Parliament voted for the alternative resolution. I draw two conclusions from this. Firstly, the left has shown that it does not respect the work of the Committee on Women's Rights and Gender Equality, although it ostensibly recognises its importance. Secondly, the left has raised doubts on the issue of equality and non-discrimination between men and women, creating a suspicion that for the left, this issue serves only as a media eye-catcher.
I voted against the resolution. It was definitely a step in the wrong direction. Although it contains paragraphs from my original report, it shows that the left does not respect the work of millions of women throughout the EU. The authors of the resolution have shown that they are still entrenched in old ideologies that have now lost their validity. Furthermore, the resolution, in an unprecedented way, calls the Czech Presidency into question simply for having proposed some discussion of the Barcelona targets.
Thank you, Mr President. I voted in favour. I am very worried that child pornography on the Internet is a phenomenon that is spreading at a growing rate and, in particular, that it is involving ever younger children. The sexual exploitation of minors and child pornography are a grave violation of human rights.
I therefore regard it as important, in the framework of international cooperation, to intensify the steps being taken to filter out and close down the websites containing child pornography, so that Internet service providers are obliged to block such criminal websites.
However, despite the fact that the legal systems of Member States provide for penalties and a fairly high level of protection against the sexual exploitation and abuse of children and child pornography, we need to increase the level of protection for children, also in view of the constant development of new technologies, in particular, the Internet, and the use of new forms of online grooming of children by paedophiles.
In short, we need to develop awareness campaigns for parents and adolescents concerning the dangers of child pornography on the Internet, in particular, the risk of sexual exploitation in chat rooms and Internet forums.
I voted in favour of the report discussed and would like to congratulate Mrs Angelilli for tackling such a difficult but also important subject. Child pornography is an ever-increasing global problem. Every effort should therefore be made to combat it at international level. The police forces of the various Member States should exchange information and cooperate so as to prevent as many crimes of this sort as possible. I should also like to underline the need to develop effective methods of helping children who have been the victims of paedophilia.
In my opinion, all EU countries should make sexual relations with minors up to 18 years, where there is use of force, rape or threats, a criminal offence. Obvious exploitation of children's trust, using a position of authority against them or influence on them, including within families, and abuse violating a child's situation, especially a psychological or physical disability, should also be made criminal offences.
EU countries should demand that Internet service providers block access to websites promoting sex with children, while bank and other credit card companies should block payments on child pornography websites.
I voted in favour of this report because I agree that Member States need to 'criminalise all types of sexual abuse of children', including online grooming.
Convicted sex offenders must be prevented from gaining access to children through employment or voluntary activities involving regular contact with children. Member States are obliged to ensure that applicants for certain jobs working with children undergo criminal records checks, which includes setting out clear rules or guidelines for employers on their obligations in this regard.
in writing. - Often, the EU seeks to take common action where things are better left to Member States. In this case, however, I believe we can make a difference acting together.
The scourge of child pornography and child sex abuse is a serious blight on our society, wrecking the lives of those most vulnerable and worthy of protection.
Given the nature of the EU and the free movement of people, it is vital that we use the various means at our disposal to combat these sickening crimes wherever they occur. In particular, it is important that information about offenders is coordinated and updated regularly.
We must also improve cooperation with third countries so that EU citizens travelling outside the EU to commit sex crimes against children can be identified, stopped, prosecuted and extradited as required. The EU's global role offers an important opportunity to promote our values in countries and regions where children's rights are less well protected.
I therefore voted in favour of this report.
in writing. - (SV) The delegation of Swedish Conservatives in the European Parliament have today voted on Mrs Angelilli's (Union for Europe of the Nations Group, Italy) report on combating the sexual exploitation of children and child pornography. The fight against the dissemination of child pornography must be prioritised. In this regard, European cooperation has a very important part to play in various roles. We Conservatives therefore voted in favour of the report.
However, at the same time, we would like to point out that we did not share the rapporteur's view with regard to two of the many proposals that were presented. Unlike the rapporteur, we do not believe that we should compromise the strict professional secrecy by which certain professions, such as lawyers, priests and psychologists, are bound.
We also believe that we can hardly hold the owner of an Internet site strictly responsible for all discussions that are held on a website, including in private conversations in closed rooms. In spite of the objective, it is disproportionate to require all owners of Internet sites to monitor all of the private conversations that are conducted there in order to be able to guarantee the lawfulness of the site in accordance with this proposal. Instead, we must focus on other, more effective methods of combating networks that disseminate child pornography that do not have such serious consequences for the integrity of ordinary Internet users.
I voted in favour of the Angelilli report because I believe that the protection of children's rights must be a priority for the EU and its Member States. Legislation combating the sexual exploitation of children and child pornography must be updated to take into account the development of new technologies, especially the Internet, as well as the use of some new forms of online grooming of children by paedophiles.
I feel that the institutions of the EU and Member States must focus, in particular, on increasing institutional capacity to combat these offences.
As these offences respect no borders, the EU must develop a transnational network to combat this crime. In this regard, I support the idea of EUROPOL setting up a specific unit tasked with combating child pornography and child prostitution, comprising experts trained in specific issues. This unit must cooperate effectively with the police authorities in Member States and in third countries, with the relevant expertise.
in writing. - I fully support MEP Angelilli's own-initiative report and the recommendation to the Council on combating the sexual exploitation of children and child pornography. Previous common positions have not yet been implemented in all Member States, while the threat posed to children's safety by greater technological progress continues to mount. This report would update and strengthen existing measures for combating these abhorrent behaviours, and define them as criminal offences, punishable by law. The implementation of Ms Angelilli's report means that the protection of children from these abusive practices will increase in response to technological developments, targeting, in particular, the sinister practice of 'grooming'.
Other important proposals include cross-border checking of persons convicted of sexual abuse, to prevent them from obtaining employment where they would have direct contact with children in other Member States, and increased victim protection during investigations and trials.
The Internet is a vital part of our interconnected information society. Children are more computer literate than ever but, with this increased literacy and confidence, the dangers posed by unscrupulous persons are not clearly apparent to them or to their less literate parents. These common sense proposals aim to protect the most vulnerable members of our societies.
in writing. - (PT) I voted in favour of the Angelilli report on combating the sexual exploitation of children and child pornography because I consider it essential to update the means of fighting all forms of exploitation of children, so as to ensure a high level of child protection within the European Union.
That is why I support the recommendations of the present report, specifically the proposal to criminalise in all Member States all sexual crimes against children, increased vigilance and monitoring of new forms of grooming of minors, particularly on the Internet, and the creation of the Missing Child Alert System to improve cooperation at European level.
The sexual abuse of children and child pornography are especially odious crimes which require, in an age of the Internet and sex tourism, stronger legislation, increased cooperation between the police and legal systems and improved victim support. Mrs Angelilli's report is worthy of our support.
I should, however, point out that, apart from the developments in technology that are giving the perverts many more opportunities to satisfy their cravings, we should also look at moral decadence and the lowering of values as further reasons for the large increase in this type of crime.
Just about 30 years ago, in the name of a so-called liberalisation of morals, unbridled pleasure seeking for all and the pseudo-personal growth of the individual from the earliest years, a certain political tendency promoted the sexual activity of minors, even in the columns of that mouthpiece of the trendy left, the French newspaper Le Monde. Whilst this undignified argument has, it is to be hoped, been rejected, its authors continue to preach and their political tendency continues to hand down lessons without ever having admitted its culpability.
Finally, I wish to know why the only right not afforded to children in most of our states is their right to be born.
As mentioned in the present proposal for a European Parliament recommendation to the Council, the Council of Europe Convention on the Protection of Children against Sexual Exploitation and Sexual Abuse (the CoE Convention) - already signed by 20 European Union countries, is the first international legal instrument to classify as crimes the various forms of sexual abuse of children, including abuse committed, inter alia, using force, coercion or threats, even within the family.
In this context, Parliament calls on all Member States which have not already done so to sign, ratify and apply all relevant international conventions, starting with the CoE Convention. Amongst other recommendations, Parliament calls on Member States to improve their legislation and cooperation on this area, to ensure that sexual crimes against children under the age of 18 are always classified throughout the EU as exploitation of minors and to criminalise all types of sexual abuse of children.
Irrespective of the necessary analysis and sovereign decision of each country regarding each of Parliament's decisions, we are in agreement with the main thrust of the resolution aimed at protecting and safeguarding the rights of children.
in writing. - The sexual exploitation of children and child pornography are abominable crimes and international cooperation is necessary to put a stop to them. Therefore, we voted in favour of the Angelilli report today. However, there are aspects of the report that we do not support, such as creating uniform, extraterritorial criminal legislation applicable throughout the EU, as well as defining at EU level what should be considered a crime and aggravating circumstances.
I am voting in favour of the Angelilli report on combating the sexual exploitation of children and child pornography.
Nowadays, it is more important than ever for children's development and integrity to be protected in every possible way. Since, in most families, both parents work, the grandparents are not available to look after the children and the Internet is often the only form of entertainment, the extent of the risk is undeniable.
in writing. - The sexual exploitation of children and child pornography are abominable crimes and international cooperation is necessary to put a stop to them. I therefore voted in favour of the Angelilli report today. However, there are aspects of the report that I do not support, such as creating a uniform extraterritorial criminal legislation applicable throughout the EU and defining at EU level what should be considered a crime and aggravating circumstances.
in writing. - (SV) Sexual crimes against children and child pornography are among the most abhorrent crimes that people are guilty of. These are crimes that should have tough criminal penalties or extensive reliable care if the perpetrator is mentally ill.
The report proposes many constructive measures to improve the handling of these horrendous social problems. Member States are urged to ratify and implement all international conventions in this area, they should receive help to improve their legislation in this area and child sex tourism should be criminalised in all Member States. This is wholly in accord with my view of the EU as a union of values. I support a lot of what the report contains and have voted in favour in many individual votes.
However, the report also seeks to harmonise criminal legislation within the EU and to establish a system of preventative measures to be financed from EU funds, despite the fact that this is a global problem that should be regulated by means of conventions and agreements at UN level. It is difficult to avoid the impression that, once again, we are faced with an example of the cynical use of a terrible social problem to boost the EU's position at the expense of the independence of the Member States. Criminal law is an absolutely crucial part of a sovereign state's competence. I have therefore voted against the report as a whole.
I voted in favour of Mrs Angelilli's report on the sexual exploitation of children because this issue concerns one of the most sordid inhumane acts, which must be punished by measures adopted by all Member States.
In Romania, there is still a great deal unknown about this issue. We have little data about how extensive it is. This is why I feel that adopting this report will help expand the campaigns providing information, focusing attention and warning about child sex abuse, increase the number and scope of actions aimed at detecting minors who are being sexually exploited, set up rehabilitation services and then carry out regular checks on their situation, as well as improve the system for registering and monitoring child sex abuse cases.
Furthermore, I believe that underage victims of trafficking must be provided with specialist services within transit centres, including assistance and rehabilitation across all Member States.
in writing. - I support this report which calls on the remaining three countries which have not yet done so to implement the Council framework decision on combating sexual exploitation of children. I support the increase in the level of protection for children, in particular, on the Internet, and also on other developing new technologies.
While the European Parliament is discussing how children can be better protected, the Islamic world is moving in the opposite direction. The most senior Islamic cleric in Saudi Arabia has described girls aged 10 or 12 as 'marriageable' and has demanded the right for child marriages to take place. As a result of Islamic immigrants, this will also have an impact on Europe and we must prepare ourselves for this eventuality.
Our children must be given the best possible protection. As sex offenders who target children have a high reoffending rate, we must establish an EU-wide register of the names of potential sex offenders, paedophiles and people with relevant behavioural problems. We must combat violence against children and child abuse in all its forms more effectively and increase the penalties for sexual contact with children and the possession of child pornography. I have voted in favour of the Angelilli report because it will improve the protection for our children.
Information technology is growing and expanding in the European Union as we are now in the 'digital age'. Certainly, there are major advantages associated with this technology and with the facilities that go with it from the point of view of jobs, education, social life and research. This does not mean, however, that we should ignore the dangers associated with this technology.
There is a particular freedom associated with the Internet - a freedom without physical or practical limits. This freedom can be a good thing, as is the case the majority of the time, but it can also be used for the sexual exploitation of children and for child pornography.
Nothing is more important than the health, wellbeing and future of our children. We must do everything possible to protect them from harm. To this end, I was happy to give my support to Madam Angelilli's report, and I commend her for all the work she has done on this subject.
I voted in favour of the Angelilli report on combating the sexual exploitation of children and child pornography, because it demands compliance, which should go without saying, by all the Member States with current international law and a review of the Council's framework decision, in order to improve the protection of children at European Level.
The United Nations statistics are dramatic. The large majority of victims of human trafficking for the purpose of sexual exploitation are children and adolescents. International cooperation in an integrated fight against these crimes is needed and all Member States should ensure that their perpetrators are taken to court.
I voted for the Angelilli report because we need RAPID, EFFECTIVE action to combat the causes and, above all, the effects of the sexual exploitation of children and child pornography.
Our children are finding themselves increasingly on their own as we are increasingly busy. This is how they fall prey to dangerous temptations. The EU's commitments, voiced by Commissioner Barrot, provide us with the guarantee that from March, we will have an excellent legal framework.
I voted for this report aimed at adapting and reinforcing the Framework Decision of 2004, the objective being to protect children from sexual exploitation and violence. Given, in particular, the developments in technologies (especially the Internet), it turns out that protection thresholds in the framework decision need to be raised. The solicitation of children for sexual purposes should be seen as a crime. Cooperation between Member States should be strengthened in terms of the exchange of information about criminal records related to convictions for sexual abuse, so that those convicted of such offences can be prevented from taking jobs involving direct contact with children. Victim protection, too, must be improved.
I voted in favour of the report initiated by Mrs Angelilli, which has tackled the issue of combating the sexual exploitation of children and child pornography, placing the emphasis on the preventive measures that need to be considered by the Member States when they are drafting their legislative framework for combating the sexual exploitation of children and child pornography.
The report also sounds an alarm bell concerning the poor application of the existing framework decision, along with the relevant international instruments, particularly the Council of Europe's Convention for the protection of children against sexual exploitation and sexual abuse, to which Romania has been a party since 2007, while also requesting the incorporation of new sexual offences. Member States must encourage the victims of sexual exploitation to contact the police and relevant courts competent in criminal and civil matters. They must also make accountable and inform both the legal representatives of minors and the staff having direct contact with minors about the dangers relating to grooming children online.
All these dangers can be restricted through setting up national control bodies and cooperating with Internet service providers to block child pornography websites or materials.
Mr President, ladies and gentlemen, I am voting in favour of the report by Mrs Angelilli on combating the sexual exploitation of children and child pornography. Condemning these practices is, in fact, not enough to eradicate this extremely serious violation of human rights.
It is worrying, however, that not all Member States have conformed to the prescriptions of Council Framework Decision 2004/68/JHA of 22 December 2003. This decision, among others, needs to be updated in order to increase the level of protection for children, also in view of the constant development of new technologies, in particular, the Internet, and the use of new forms of online grooming of children by paedophiles.
I entirely agree with the rapporteur, who has given us a detailed and constructive report that reflects excellent expert knowledge of the issues.
Child pornography is a delicate subject which should always be a main focus for European and national authorities. European Union Member States should severely punish any kind of child sex abuse and any kind of online grooming.
I welcome the European Parliament's decision to request Member States to make a firm commitment to combating child sex abuse, especially bearing in mind how vulnerable children using chat rooms and online forums are to abuse.
With this in mind, effective cooperation is essential between national authorities and Internet service providers in order not only to restrict access to pornographic websites by children, but also to block the access of children to websites which advertise the opportunity to commit sexual offences. There are also recommendations for creating national schemes for providing psychological rehabilitation to both sex offenders and the victims of sexual abuse.
I would like to stress the fact that every Member State must individually keep a child sex offender register and prevent such offenders from being employed in sectors which involve working with children.
in writing. - (NL) I emphatically voted in favour of the report combating the sexual exploitation of children and child pornography. It is beyond dispute that grooming (approaching children for sexual purposes) and paedophile chat rooms should be liable to punishment. In addition, indecency offences involving children should fall within extra-territorial criminal legislation. The European Union should also be able to use the general budget to fund the EU's intervention programmes to prevent recidivism for sex offenders. I also support the proposal in which the Commission, together with the major credit card companies, will look into the technical scope for blocking or closing Internet payment systems of websites on which child pornography is sold.
Finally, I urge the seven EU Member States that have not yet signed the Council of Europe Convention on the Protection of Children against Sexual Exploitation and Sexual Abuse to do so soon. This also applies to the eight Member States that have not yet ratified the Optional Protocol from 2000 concerning child trafficking, child prostitution and child pornography to the UN's Convention on the Rights of the Child.
in writing. - (EL) The political forces which support imperialist barbarity, war, the plundering of wealth-producing resources and the exploitation of peoples are jointly responsible for the daily crime being committed against millions of children in the world. They are responsible for the millions of children who are hungry, who are malnourished, who are forced to work and who live below the poverty line in the countries of the 'civilised West', for the millions of children who are victims of sexual exploitation and for the flourishing child pornography industry, which turns over and generates profits of over EUR 3 billion from the Internet alone.
The criminal measures proposed in the report will not be able to protect children, because they cannot and will not address the main cause which is giving rise to corruption and depravity at unprecedented rates: profit and the deeply rotten exploitative capitalist system. Nor do measures such as abolishing the principle of non bis in idem, monitoring communications and arbitrary intervention by the prosecuting authorities in the Internet make an effective contribution to child protection. On the contrary, experience has shown that, where such measures are adopted, usually by way of exception in the name of combating crimes which meet with a general outcry and repugnance, the aim is to get the grass roots to come to terms with them, so that later they can be used to restrict personal rights and democratic freedoms.
in writing. - (SV) I have voted against the report on the EU harmonisation of criminal legislation in connection with sexual crimes against children. I am in favour of strong cooperation within the EU to combat the sexual exploitation of children and child pornography, but I believe that criminal law should be a national matter.
Protecting children and young people from sexual abuse is an important issue and, indeed, a problem of our times.
I have always been in favour of prior rights for parents in the upbringing of their children, but in this case the state, too, must protect children and adolescents. This protection does not apply only to the Internet. It also applies to media advertising, which should be decent and in keeping with moral values, and should not attack young people's right to innocence.
Parents play a special role in protecting their children against sexual abuse. The Universal Declaration of Human Rights clearly says, in Article 26.3, that 'parents have a prior right to choose the kind of education that shall be given to their children'. The education given by parents includes education on responsible use of the media. However, parents cannot consistently perform their educational role if they do not have adequate time to devote to their family and their children. The state should allow parents this free time. The Internet can never replace time spent in dialogue between parents and children. A computer game cannot replace talking to one's grandmother. The joystick is no equivalent to an hour spent with one's grandfather in the garage.
The natural family is the space for protection of children, and parents are their first protectors. This is why I have started a project in Slovakia addressed primarily to parents: 'Do you know where your child is now?'
In a civilised society, we must put the safety of our children above everything. Sexual exploitation is a violation of a child's right to care and protection. Sexual exploitation leaves children with psychological scars and sometimes even physical ones, thereby diminishing their hopes of leading a life of dignity.
I would like to support the idea put forward by the rapporteur, Mrs Angelilli, that the framework decision currently in force since 2004 should be updated. We welcome the decision whereby this updating process must be carried out in order to increase the level of child protection, especially with regard to the new threats posed by the Internet and other new communication systems. Member States must ensure that the legislation will be amended so that websites with criminal content are blocked.
We must encourage cooperation between Member States to put an end to this type of crime and actively combat child pornography and other forms of commercial sexual exploitation of children. We need a comprehensive global strategy, along with diplomatic and administrative cooperation in order to ensure that this legislation is enforced for the benefit of children. We must offer protection to victims of abuse. We must also put an end to sex tourism.